EXHIBIT 10.40
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 
 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
Among
 
MIE JURASSIC ENERGY CORPORATION
 
PACIFIC ENERGY DEVELOPMENT CORP.
 
And
 
WHITE HAWK PETROLEUM, LLC
 
Dated May 23, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE I DEFINED TERMS     1             ARTICLE II SALE AND TRANSFER OF
MEMBERSHIP INTEREST     1            
Section 2.1
Purchase and Sale
    1  
Section 2.2
Purchase Price; Purchase Price Adjustment
    2  
Section 2.3
Closing
    2  
Section 2.4
Closing Deliveries
    2             ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND THE
COMPANY     3            
Section 3.1
Organization and Good Standing
    3  
Section 3.2
Authority and Enforceability
    3  
Section 3.3
No Conflict
    4  
Section 3.4
Consents and Approvals
    4  
Section 3.5
Capital Structure; Title
    4  
Section 3.6
Financial Statements; No Undisclosed Liabilities
    5  
Section 3.7
Accounts Receivable
    5  
Section 3.8
Merger
    5  
Section 3.9
Absence of Certain Changes
    5  
Section 3.10
Compliance with Applicable Law
    8  
Section 3.11
Proceedings
    8  
Section 3.12
Material Contracts
    8  
Section 3.13
Oil and Gas Assets
    9  
Section 3.14
Intellectual Property
    9  
Section 3.15
Taxes.
    9  
Section 3.16
Employee Benefits
    10  
Section 3.17
[Rider.]
    10  
Section 3.18
Affiliate Transactions
    10  
Section 3.19
Books and Records
    10  
Section 3.20
Brokers
    10  

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER     10            
Section 4.1
Organization and Good Standing
    10  
Section 4.2
Authority and Enforceability
    10  
Section 4.3
No Conflict
    11  
Section 4.4
Consents and Approvals
    11             ARTICLE V COVENANTS     11            
Section 5.1
Confidential Information
    11  
Section 5.2
Further Assurances
    12  
Section 5.3
Tax Matters
    12  
Section 5.4
Excellong Stock Purchase Agreement
    12  
Section 5.5
Allocation of Production Revenues
    12             ARTICLE VI INDEMNIFICATION     13            
Section 6.1
Survival
    13  
Section 6.2
Indemnification by Seller and the Company
    13  
Section 6.3
Indemnification by Purchaser
    13  
Section 6.4
Indemnification Procedures
    14  
Section 6.5
Right of Offset
    15  
Section 6.6
Satisfaction of Claims
    15  
Section 6.7
Non-Exclusivity of Remedies
    15             ARTICLE VII MISCELLANEOUS     15            
Section 7.1
Expenses
    15  
Section 7.2
Attorneys’ Fees
    15  
Section 7.3
Notices
    15  
Section 7.4
Headings
    16  
Section 7.5
Severability
    16  
Section 7.6
Entire Agreement
    16  
Section 7.7
Successors; Assignment
    16  
Section 7.8
No Third-Party Beneficiaries
    17  
Section 7.9
Amendment
    17  
Section 7.10
Governing Law
    17  
Section 7.11
Counterparts
    17  

 
EXHIBITS:
 
Exhibit A  Defined Terms
Exhibit B  Form of Amended and Restated Operating Agreement
Exhibit C  Form of Assignment
Exhibit D  Form of Warrant


 
ii

--------------------------------------------------------------------------------

 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of May 23, 2012 (the “Effective Date”), by and among MIE
Jurassic Energy Corporation, a Cayman Islands corporation (“Purchaser”), Pacific
Energy Development Corp., a Nevada corporation (“Seller”), and White Hawk
Petroleum, LLC, a Nevada limited liability company (the “Company”).  Seller,
Purchaser and the Company are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, Seller has entered into that certain Stock Purchase Agreement, dated as
of December 16, 2011 (the “Excellong Stock Purchase Agreement”), among Seller,
the shareholders of Excellong E&P-2, Inc., a Texas corporation (“E&P-2”), and
Excellong, Inc., a Texas corporation (“Excellong”), pursuant to which Seller
purchased all of the outstanding shares of common stock of E&P-2;
 
WHEREAS, on May 3, 2012, Seller caused the formation of the Company through the
filing of its articles of organization with the Nevada Secretary of State;
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of May
11, 2012, between E&P-2 and the Company (the “Merger Agreement”), E&P-2 merged
with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”);
 
WHEREAS, Seller owns all of the issued and outstanding membership interests (the
“Membership Interests”) of the Company; and
 
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, an aggregate 50% Membership Interest in the Company (the
“Purchased Interest”), upon the terms and subject to the conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the facts stated in the above recitals and
of the mutual agreements and covenants hereinafter set forth, and for other good
and valuable consideration, the receipt, sufficiency and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
DEFINED TERMS
 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings given to them in Exhibit A attached hereto.
 
ARTICLE II
SALE AND TRANSFER OF MEMBERSHIP INTEREST
 
Section 2.1 Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Seller shall sell, convey, assign, transfer and deliver to Purchaser,
and Purchaser shall purchase and accept from Seller, the Purchased Interest,
free and clear of all Encumbrances.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.2 Purchase Price; Purchase Price Adjustment.
 
(a) The purchase price for the Purchased Interest (“Purchase Price”) shall be an
amount equal to $2,000,000, which shall be paid in accordance with this Section
2.2.
 
(b) At the Closing, Purchaser shall pay or cause to be paid $500,000 of the
Purchase Price (“Closing Payment”) to Seller in cash, by wire transfer of
immediately available funds and in accordance with the written instructions of
Seller provided to Purchaser not less than three Business Days prior to the
Closing;
 
(c) On or before May 28, 2012, Purchase shall pay or cause to be paid $1,000,000
of the Purchase Price (“Excellong Payment”) to the Excellong Shareholders in
satisfaction of Seller’s remaining obligation to pay the unpaid portion of the
purchase price under the Excellong Stock Purchase Agreement.  Seller shall
provide the Excellong Shareholders’ allocations of the Excellong Payment and
wire transfer instructions to Purchaser not less than three Business Days prior
to May 28, 2012.
 
(d) Purchaser shall pay the remainder of the Purchase Price after deducting the
Closing Payment and the Excellong Payment (the “Deferred Amount”) on or before
June 29, 2012 to Seller in cash, by wire transfer of immediately available funds
and in accordance with the written instructions of Seller previously provided to
Purchaser.
 
Section 2.3 Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall be held at the offices of Jones, Walker, Waechter, Poitevent,
Carrère & Denègre, L.L.P., 201 St. Charles Avenue, Suite 5100, New Orleans,
Louisiana 70170, contemporaneously with the execution and delivery of this
Agreement (which Closing may take place through the exchange of facsimile or PDF
signature pages).
 
Section 2.4 Closing Deliveries.
 
(a) At the Closing, Purchaser and Seller shall execute and deliver to each other
a counterpart of the Amended and Restated Operating Agreement of Company in the
form attached hereto as Exhibit B.
 
(b) At the Closing, Seller shall deliver, or cause to be delivered, to Purchaser
the following:
 
(i) the assignment of membership interests with respect to the Purchased
Interest in the form attached hereto as Exhibit C (the “Assignment”), duly
executed by Seller;
 
(ii) the warrants in the form attached hereto as Exhibit D-1 and D-2 (the
“Warrants”), duly executed by Seller; and
 
(iii) a good standing certificate of the Company from the Nevada Secretary of
State as of a date no earlier than 5 days prior to the Closing Date; and
 
 
2

--------------------------------------------------------------------------------

 
 
(c) At the Closing, Purchaser shall deliver, or cause to be delivered, to
Seller, the following:
 
(i) the Closing Payment; and
 
(ii) a counterpart of the Assignment, duly executed by Purchaser.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY
 
As an inducement to Purchaser to execute this Agreement and to enter into the
transactions contemplated by this Agreement, Seller and the Company hereby
represent and warrant to Purchaser, on a joint and several basis, as set forth
in this Article III.
 
Section 3.1 Organization and Good Standing.
 
(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has all requisite power and
authority to carry on its business as currently conducted and to own or lease,
and operate its properties and assets.  Seller is duly licensed or qualified to
do business in each other jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned,
leased or operated by it makes such qualification or licensing necessary under
Applicable Law.
 
(b) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Nevada, and has all
requisite power and authority to carry on its business as currently conducted
and to own or lease, and operate its properties and assets.  The Company is duly
licensed or qualified to do business in each other jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned, leased or operated by it makes such qualification
or licensing necessary under Applicable Law.
 
Section 3.2 Authority and Enforceability.  Each of Seller and the Company has
full legal capacity, right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement has been duly authorized by all necessary
corporate action on the part of each of Seller and the Company.  This Agreement
has been duly executed and delivered by each of Seller and the Company and
constitutes, and each other agreement, instrument or document executed or to be
executed by Seller and the Company in connection with the transactions
contemplated hereby have been, or when executed shall be, duly executed and
delivered by Seller and the Company and constitute, or when executed shall
constitute, valid and binding obligations of Seller and the Company, enforceable
against each of Seller and the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and except
as the availability of equitable remedies may be limited by equitable principles
of general applicability.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.3 No Conflict.  The execution, delivery and performance of this
Agreement and the Merger Agreement by Seller, E&P-2 and the Company has not and
will not (a) violate or conflict with the articles of organization or operating
agreement of Seller, E&P-2 or the Company, (b) conflict with or violate any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award applicable to Seller, E&P-2 or the Company or (c) result in any breach of,
or constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a breach or default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
indenture, Contract, agreement, lease, license, permit, franchise or other
instrument relating to any material assets or properties to which either the
Seller, E&P-2 or the Company is a party or by which any of such material assets
or properties is bound or affected, except as set forth on Schedule 3.3 hereto.
 
Section 3.4 Consents and Approvals.  Except as set forth on Schedule 3.4, the
execution and delivery of this Agreement and the Merger Agreement by Seller,
E&P-2 and the Company does not, the performance of each of Seller’s,
E&P-2’s  and the Company’s obligations contemplated hereby and thereby will not,
require any consent, approval, authorization or other action by, or filing with
or notification to, any governmental or regulatory authority with respect to
Seller, E&P-2 or the Company.
 
Section 3.5 Capital Structure; Title.
 
(a) Seller owns, beneficially and of record, all of the issued and outstanding
Membership Interests.  All such outstanding Membership Interests have been duly
authorized and validly issued and are fully paid and non-assessable and there is
no liability on the part of any Person to pay any additional contributions with
respect thereto.   Seller has good and marketable title to the Membership
Interests, free and clear of any Encumbrances.  Upon consummation of the
transactions contemplated by this Agreement, good and marketable title to the
Transferred Interest will pass to Purchaser, free and clear of any Encumbrances.
 
(b) The Membership Interests are the only outstanding equity securities of the
Company.  There are no outstanding securities, options, warrants, calls,
conversion rights, preemptive rights, rights of first refusal, redemption
rights, repurchase rights, “tag-along” or “drag-along” or other similar rights
(“Equity Rights”) (i) obligating either Seller or the Company to issue, deliver,
redeem, purchase or sell, any membership or other equity interests in the
Company or any securities convertible or exchangeable into or exercisable for
any membership or other equity interests in the Company, (ii) giving any Person
a right to subscribe for or acquire any membership or other equity interests in
the Company or any securities convertible or exchangeable into or exercisable
for any membership or other equity interests in the Company or (iii) obligating
either Seller or the Company to issue, grant, adopt or enter into any such
Equity Rights.  There are no bonds, debentures, notes or other indebtedness of
either Seller or the Company that grant to a third party the right to vote or
consent (or that are convertible into, or exchangeable for, securities having
the right to vote or consent) on any matters related to the transactions
contemplated hereby.  There are no voting trusts, proxies or other Contracts to
which either Seller or the Company is a party or is bound with respect to the
voting or consent of any membership or other equity interest in the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) The Company has no subsidiaries and owns no equity interest in any other
Person.
 
Section 3.6 Financial Statements; No Undisclosed Liabilities.
 
(a) Seller has made available to Buyer a balance sheet of E&P-2 as of October
31, 2011 ( the “Financial Statements”).  The Financial Statements were true and
complete as of such date, and were prepared on an income tax basis in all
material respects.  The Financial Statements (including any related notes)
present fairly the financial position of E&P-2 as of the date thereof.
 
(b) The Company has no liabilities or obligations of any nature, except
(i) obligations and liabilities contemplated by or in connection with this
Agreement or the transactions contemplated hereby, (ii) as and to the extent
disclosed or reserved against in the most recent balance sheet included in the
Financial Statements, (iii) obligations and liabilities incurred since the date
of the most recent balance sheet included in the Financial Statements in the
ordinary course of business consistent with past practice that, individually or
in the aggregate, are not material, or (iv) obligations and liabilities set
forth on Schedule 3.6(b).
 
Section 3.7 Accounts Receivable.  All accounts receivable of the Company (the
“Accounts Receivable”) arose out of performance of services or provision of
goods by the Company in the ordinary course of business, and represent valid
obligations arising from services actually performed by the Company.  To the
Knowledge of Seller, the Accounts Receivable are collectible in accordance with
their respective terms, subject only to consistently recorded reserves for bad
debt.  As of the date of this Agreement, there has been no contest or claim, nor
is there any right of set-off under any agreement with any obligor of an Account
Receivable relating to the amount or validity of such Accounts.
 
Section 3.8 Merger.  Prior to or contemporaneously with the execution and
delivery of this Agreement, Seller, the Company and E&P-2 have consummated the
Merger upon the terms set forth in the Merger Agreement, and the Company has
acquired good and marketable title to, or a valid leasehold interest in, all of
the assets owned by E&P-2 at the time of the closing of the transactions
contemplated by the Excellong Stock Purchase Agreement (such time, the
“Excellong Closing Date”), in each case subject to no Liens other than Permitted
Liens and assignment consents as set forth on Schedule 3.8.  The Assets include
all assets material to the conduct of the business of E&P-2 as it was conducted
immediately following the Excellong Closing Date.  Prior to the Merger, the
Company had no assets or liabilities and conducted no business
operations.  Except as set forth on Schedule 3.8(a), any and all third-party
consents, approvals and Permits (including, without limitation, consents,
approvals and Permits of Governmental Authorities) necessary to permit the
Company to operate the Business in materially the same manner as it was
conducted prior to the Merger have been obtained and are in full force and
effect.  In connection with the Merger, Seller has effectively assigned all of
its rights and remedies under the Excellong Stock Purchase Agreement to the
Company.
 
Section 3.9 Absence of Certain Changes.  Since the Excellong Closing Date,
except for the Merger, (a) each of the Company and E&P-2 has conducted its
business in the ordinary course consistent with past practice in all material
respects and (b) there has not been any material adverse effect on the Company,
E&P-2, their respective businesses, financial conditions or results of
operations or any development or combination of developments that, individually
or in the aggregate, has had or could reasonably be expected to have any such
material adverse effect.  Since the Excellong Closing Date, except for the
Merger, neither the Company nor E&P-2 has:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) declared, set aside or paid any dividends or distributions or redeemed or
repurchased any of its capital stock, as applicable;
 
(b) amended its articles of incorporation or bylaws or effected any
recapitalization, reclassification, stock dividend, stock split or like exchange
in capitalization;
 
(c) except in the ordinary course of the Company’s or E&P-2’s business, sold,
transferred, leased, or otherwise disposed of any of its assets or properties
(whether tangible or intangible), or permitted or allowed any of its assets or
properties (whether tangible or intangible) to be subjected to any Lien, other
than Permitted Liens;
 
(d) except in the ordinary course of the Company’s or E&P-2’s business,
discharged or otherwise obtained the release of any Lien or paid or otherwise
discharged any liability, other than current liabilities reflected on the
Financial Statements and current liabilities incurred in the ordinary course of
the Company’s or E&P-2’s business since the Excellong Closing Date;
 
(e) merged with, entered into a consolidation with or acquired an interest in
any Person or acquired a substantial portion of the assets or business of any
Person or any division or line of business thereof, or otherwise acquired any
assets other than in the ordinary course of the Company’s or E&P-2’s business;
 
(f) issued, sold or delivered any capital stock, membership interests, notes,
bonds or other securities, or any option, warrant or other right to acquire the
same, of, or any other interest in or convertible into interests in, the Company
or E&P-2, other than the issuance of membership interests to Seller in
connection with the formation of the Company;
 
(g) entered into any agreement, arrangement, understanding or transaction with
any of its directors, officers, employees or stockholders, or with any relative,
beneficiary or spouse of such Person or with any Affiliate of any of the
foregoing (a “Company Related Person”);
 
(h) made any change in accounting principles or methods from those currently
employed, except as required by GAAP or by applicable regulatory requirements;
 
(i) made or changed any Tax election of or with respect to the Company or E&P-2,
changed any method of tax accounting, entered into or agreed to any private
letter ruling, closing agreement or similar ruling or agreement with the IRS or
any other taxing authority or settled any audit or proceeding with respect to
Taxes owed by the Company or E&P-2;
 
 
6

--------------------------------------------------------------------------------

 
 
(j) other than in the ordinary course of the Company’s or E&P-2’s business,
incurred any indebtedness, whether individually or in the aggregate, in excess
of Twenty-Five Thousand Dollars ($25,000);
 
(k) entered into any hedging, derivative or similar transaction;
 
(l) made any capital expenditure or commitment for any capital expenditure in
excess of Twenty-Five Thousand Dollars ($25,000), other than capital expenditure
not to exceed $850,000 with respect to the EFS #1 H well;
 
(m) increased the salary, wage, bonus or other compensation payable, or to
become payable by it, to its directors, officers, employees or consultants, or
increased benefits or payments provided under, or terminated, established,
adopted, entered into, made any new grants or awards under, or amended or
otherwise modified, any benefit plans of the Company or E&P-2, except in each
case increases occurring in the ordinary course of the Company's business
(including normal periodic performance reviews and related compensation and
benefit increases) or as required by any pre-existing written contract to which
the Company or E&P-2 is or was a party, or granted any severance or termination
pay to, or entered into or amended any employment, consulting, or severance
agreement with, any Person;
 
(n) conducted any transaction with any Affiliate or other Company Related Person
on terms and conditions that are not at least substantially the same or more
favorable to the Company as comparable transactions with a Person that is not an
Affiliate of the Company or that would be offered to such a Person for such a
comparable transaction;
 
(o) accelerated, amended, canceled, modified, terminated, consented to the
termination of, or allowed to expire, any Material Contract or license or of any
of the Company's or E&P-2’s rights thereunder;
 
(p) canceled or waived any claims or rights with a value to the Company or E&P-2
in excess of Twenty-Five Thousand Dollars ($25,000)
 
(q) settled or compromised any claim, suit, proceeding, inquiry, investigation
or other action;
 
(r) terminated, canceled, amended or allowed to expire any insurance coverage
currently maintained that is not replaced by a like amount of insurance
coverage;
 
(s) made any material addition, or any development involving a prospective
material addition, to the Company's or E&P-2’s consolidated reserve for unpaid
losses and loss adjustment expenses (including incurred but not reported); or
 
 
7

--------------------------------------------------------------------------------

 
 
(t) agreed or committed to take any of the actions specified in this Section
3.9.
 
Section 3.10 Compliance with Applicable Law.
 
(a) Each of E&P-2 and the Company has complied in all material respects with all
Applicable Law and with its certificate of incorporation, articles of
organization, bylaws, operating agreement and other equivalent organizational
documents.  Neither Seller, E&P-2 nor the Company has received any written
notice asserting, or, to the Knowledge of Seller, is threatened with or under
investigation with respect to, any material violation by the Company or E&P-2 of
any Applicable Law.
 
(b) Upon consummation the Reorganization, the Company will hold, and at all
times since its inception E&P-2 has held, all material Permits necessary for the
conduct of its businesses under and pursuant to Applicable Law.  All such
material Permits are identified on Schedule 3.10(b), are in full force and
effect and are not subject to any suspension, cancellation, modification or
revocation or any Proceedings related thereto, and, to the Knowledge of Seller,
no such suspension, cancellation, modification or revocation or Proceeding is
threatened.
 
(c) Except for routine examinations conducted by any Governmental Authority in
the regular course of the Company’s or E&P-2’s business, no Governmental
Authority has, to the Knowledge of Seller, initiated or threatened to initiate,
and no Governmental Authority has provided written notice to the Company of, any
investigation into the business or operations of the Company or E&P-2.  There is
no material deficiency, violation or exception claimed or asserted in writing by
any Governmental Authority with respect to any examination of the Company or
E&P-2 that has not been resolved in all material respects.
 
Section 3.11 Proceedings. There are no Proceedings pending or, to the Knowledge
of Seller, threatened, (a) against or affecting the Company or E&P-2, (b) that
individually or in the aggregate, would reasonably be expected to prohibit or
impair the ability of Seller, E&P-2 or the Company to consummate the
transactions contemplated by this Agreement, the Merger Agreement or to comply
with its obligations hereunder or thereunder in a timely manner, or (c) as of
the date hereof, challenge the validity of the transactions contemplated by this
Agreement or the Merger Agreement.
 
Section 3.12 Material Contracts.  The Company is not a party, and none of the
Oil & Gas Assets is subject to, any Material Contract other than those listed on
Exhibit E to the Excellong Stock Purchase Agreement (the “Listed Contracts”).
Seller has supplied to Purchaser accurate and complete copies of all such Listed
Contracts, including any amendments thereto. To the Knowledge of Seller, none of
such Listed Contracts is in default, nor are there any circumstances that (with
the passage of time, the giving of notice, or otherwise) would reasonably be
expected to result in any default under any such Listed Contract. Each Listed
Contract is in full force and effect and upon the consummation of the
transactions contemplated by this Agreement and the Merger Agreement, will
continue in full force and effect without penalty or adverse consequence.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.13 Oil and Gas Assets.  Except as set forth on Schedule 3.13, the
representations and warranties contained in Section 8(f) of the Excellong Stock
Purchase Agreement are true and correct as of the date hereof; provided, that
for purposes of this Section 3.13, references in such representations and
warranties to the “Corporation” shall be deemed to be references to the Company,
references therein to “Sellers” or a “Seller” shall be deemed to be references
to Seller as defined herein and references therein to “Excellong” shall be
disregarded.
 
Section 3.14 Intellectual Property.  The representations and warranties
contained in Section 8(t) of the Excellong Stock Purchase Agreement are true and
correct as of the date hereof; provided, however, that for  purposes of this
Section 3.14, references in such representations and warranties to the
“Corporation” shall be deemed to be references to the Company and references
therein to “Sellers” or a “Seller” shall be deemed to be references to Seller as
defined herein.
 
Section 3.15 Taxes.
 
(a) The Company is a partnership for United States federal income tax purposes.
 
(b) The Company has filed all Returns that it has been required to file under
applicable laws and regulations.  All such Returns were correct and complete in
all material respects and were prepared in substantial compliance with all
Applicable Laws.
 
(c) The Company has timely paid all Taxes, and all interest and penalties due
thereon and payable by the Company for the periods ending on or prior to the
Closing Date required to be paid on or prior to the Closing Date (whether or not
shown on any Return).
 
(d) The Company has complied with all applicable Laws relating to the payment
and withholding of Taxes, and all Taxes required to be withheld by the Company
have been withheld and have been (or will be) duly and timely paid to the proper
Governmental Authority having jurisdiction over the assessment, determination,
collection or imposition of such Tax.
 
(e) No claims, adjustments or deficiencies for any Taxes have been proposed,
asserted or assessed against the Company that are still pending.
 
(f) There are no agreements or waivers currently in effect that provide for an
extension of time with respect to the filing of any Return of the Company or the
assessment or collection of any Tax, and no requests for waivers of the time to
assess any amounts of Taxes of the Company have been made that are still
pending.
 
(g) No claim has been made by any Governmental Authority in a jurisdiction where
the Company does not file a Return that the Company is or may be subject to
taxation in that jurisdiction.
 
(h) No Return filed by the Company is under current audit or examination by any
Governmental Authority.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.16 Employee Benefits.  The representations and warranties contained in
Section 8(q) of the Excellong Stock Purchase Agreement are true and correct as
of the date hereof; provided, however, that for  purposes of this Section 3.16,
references in such representations and warranties to the “Corporation” shall be
deemed to be references to the Company and references therein to “Sellers” or a
“Seller” shall be deemed to be references to Seller as defined herein.
 
Section 3.17 Affiliate Transactions.  Except as set forth on Schedule 3.23, none
of Seller nor any of its Affiliates (other than the Company) (i) is a party to
any Contract with the Company or any director, officer, manager or employee of
the Company (any such Contract, an “Affiliate Agreement”), in each case other
than this Agreement and the Merger Agreement or (ii) has any loan outstanding
from, or has any loan outstanding to, the Company, or any director, officer,
manager or employee of the Company.
 
Section 3.18 Books and Records.  The minute books and other similar records of
the Company contain all of the records of actions taken at meetings of the
members and managers of the Company and all of the written consents executed in
lieu of the holding of any such meeting and contain all records of ownership of
any equity interests in the Company.  Complete minute books and similar records
have been provided to Purchaser by Seller or the Company.
 
Section 3.19 Brokers.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of Seller except those for which Seller will
be solely responsible.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to execute this Agreement and to enter into the
transactions contemplated by this Agreement, Purchaser represents and warrants
to Seller as set forth in this Article IV:
 
Section 4.1 Organization and Good Standing.  Purchaser is a company duly formed,
validly existing and in good standing under the laws of the Cayman Islands,
having all requisite power and authority to carry on its business as currently
conducted and to own or lease, and operate, its properties and assets.
 
Section 4.2 Authority and Enforceability.  Purchaser has the requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly authorized by
all necessary corporate action on the part of Purchaser and no other corporate
proceedings or approvals are necessary to authorize the execution and delivery
of this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Purchaser and constitutes, and
each other agreement, instrument or document executed or to be executed by
Purchaser in connection with the transactions contemplated hereby have been, or
when executed shall be, duly executed and delivered by Purchaser and constitute,
or when executed shall constitute, valid and binding obligations of Purchaser,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as the
availability of equitable remedies may be limited by equitable principles of
general applicability.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.3 No Conflict.  The execution, delivery and performance of this
Agreement by Purchaser does not and shall not (a) violate or conflict with the
articles of organization or operating agreement of Purchaser, (b) conflict with
or violate any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award applicable to Purchaser or (c) result in any breach of,
or constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a breach or default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
indenture, contract, agreement, lease, license, permit, franchise or other
instrument relating to any material assets or properties to which Purchaser or
any of its subsidiaries is a party or by which any of such material assets or
properties is bound or affected.
 
Section 4.4 Consents and Approvals.  The execution and delivery of this
Agreement by Purchaser does not, and the performance of Purchaser’s obligations
contemplated hereby shall not, require any consent, approval, authorization or
other action by, or filing with or notification to, any governmental or
regulatory authority with respect to Purchaser, except where failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not prevent or delay Purchaser from performing any of its
material obligations under this Agreement.
 
ARTICLE V
COVENANTS
 
Section 5.1 Confidential Information.  Each of Seller and Purchaser shall keep,
and shall cause their respective Affiliates, officers, directors, managers,
attorneys, accountants, counsel, financial advisors and other representatives to
keep, any and all Confidential Information (as defined below) confidential and
not to disclose any Confidential Information to any Person other than such
Person’s Affiliates, directors, managers, members, shareholders, officers,
employees or agents, and then only on a confidential basis; provided, however,
that a Party may disclose Confidential Information (a) as required by Applicable
Law, including as required or to be disclosed in connection with the
consummation of the transactions contemplated by this Agreement or as expressly
permitted hereby; (b) to such Party’s attorneys, accountants and financial
advisors who have agreed to keep the Confidential Information confidential in
accordance with the terms hereof; or (c) as required by any governmental or
regulatory authority pursuant to legal order or process.  For purposes of this
Agreement, the term “Confidential Information” shall include all information
about Purchaser, Seller, the Company and their respective Affiliates which has
been furnished to the other Party pursuant to or in connection with this
Agreement, including, without limitation the existence of this Agreement and the
terms and conditions hereof (including the Purchase Price); provided, however,
that the term “Confidential Information” shall not be deemed to include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by a Party or its Affiliates not permitted by this
Agreement; (ii) was available to a Party on a non-confidential basis prior to
its disclosure by the other Parties to this Agreement; (iii) becomes available
to a Party on a non-confidential basis from a Person other than the other
Parties to this Agreement who, to the knowledge of such Party, is not otherwise
bound by a confidentiality agreement with the other Parties to this Agreement or
is not otherwise prohibited from transmitting the relevant information to such
parties; or (iv) as otherwise agreed by the Parties in writing.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.2 Further Assurances.  Each Party hereto will, at the request of
another Party, take such further actions as are requested and execute any
additional documents, consents, instruments or conveyances of any kind which may
be reasonably necessary to further effect the transactions contemplated by this
Agreement; provided, however, that no such action, document, instrument or
conveyance shall increase a party’s liability beyond that contemplated by this
Agreement.
 
Section 5.3 Tax Matters.
 
(a) Purchaser and Seller shall provide each other and shall cause their
respective Affiliates, officers, employees, agents, auditors and representatives
to provide each other with such cooperation and information relating to the
Company as any of them reasonably may request in connection with any Tax matter
relating to the Company, including, without limitation, (i) the preparation and
filing of any Return or form, amended Return or claim for refund;
(ii) resolution of disputes and audits; (iii) contest or compromise of any Tax
claim; (iv) determination of any Tax liability or right to a refund of Taxes;
(v) participation in or conduct of any Tax Proceeding; and (vi) furnishing each
other with copies of all correspondence received from any Governmental Authority
in connection with any Tax audit or information request.
 
(b) Seller and Purchaser shall retain all books and records in its possession
with respect to Tax matters pertinent to the Parties and the Company relating to
taxable periods of the Company ending on or prior to the Closing Date until the
expiration of the applicable statute of limitations (and, to the extent notified
by Seller or Purchaser, any extensions thereof) of the respective taxable
periods.
 
(c) Seller shall be responsible for and shall timely pay any and all Taxes that
become payable as a result of the Merger.
 
Section 5.4 Excellong Stock Purchase Agreement.  To the extent that the
assignment in connection with the Merger of Seller’s continuing rights and
remedies under the Excellong Stock Purchase Agreement is deemed ineffective for
any reason, Seller hereby agrees to use commercially reasonable efforts to
enforce, for its benefit and for the benefit of the Company and Purchaser, all
of Seller’s rights and remedies under the Excellong Stock Purchase Agreement,
including, without limitation, the indemnification obligations pursuant to
Section 13(a) thereof.  After payment of reasonable fees and expenses in
connection with enforcing any such rights, any money damages recovered pursuant
to the exercise of such rights or remedies shall be allocated between Seller and
Purchaser, pro rata in accordance with their percentage Membership Interests in
the Company.
 
Section 5.5 Allocation of Production Revenues. As an additional inducement to
Purchaser to execute this Agreement and to enter into the transactions
contemplated by this Agreement, Seller and the Company hereby covenant to
Purchaser, on a joint and several basis, that upon the Closing of the
transactions contemplated by this Agreement, Purchaser shall be entitled to its
proportionate share of production revenues arising from the Company’s Oil and
Gas Assets as of March 1, 2012, and Seller and the Company covenant that
Purchaser shall receive from the Company such proportionate share of production
revenues promptly once received by the Company from the operator of such Oil and
Gas Assets and, to the extent received by the Seller or the Company prior to the
Closing, the Company shall promptly pay to Purchaser such production revenues
post-Closing.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1 Survival.  The representations and warranties of the Parties
contained in this Agreement or in any certificate or other writing delivered
pursuant to this Agreement shall survive the Closing until the eighteen months
after the Closing; provided, however, that (a) the representations and
warranties contained in Sections 3.1, 3.2, 3.3, 4.1, 4.2 and 4.3 shall survive
indefinitely and (b) the representations and warranties contained in
Sections 3.15, 3.16 and 3.17 shall survive until expiration of the statute of
limitations applicable to the matters covered thereby (giving effect to any
waiver, mitigation or extension of such statute of limitations), plus an
additional 60 days thereafter.  Notwithstanding the preceding sentence, (a) the
representations and warranties contained in this Agreement shall survive
indefinitely with respect to any claim of a breach thereof involving fraud, and
(b) any representation or warranty in respect of which indemnity may be sought
under this Agreement shall survive the time at which it would otherwise
terminate pursuant to the preceding sentence, if notice of the inaccuracy of
such representation or warranty giving rise to such right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time, together with a reasonably detailed explanation as to why indemnity
is proper and copies of any documentation supporting such assertion in the
claimant’s possession.  The covenants and agreements of the parties contained in
this Agreement shall survive indefinitely.
 
Section 6.2 Indemnification by Seller and the Company.  Seller and the Company
hereby agree, jointly and severally to indemnify, defend and hold Purchaser, its
shareholders, officers, directors, controlling persons, Affiliates and agents,
harmless from and against any and all claims, liabilities, obligations, losses
or other damages (including, without limitation, reasonable attorneys’ fees and
expenses and diminution in value) (such items hereinafter referred to as a
“Losses”) asserted against, imposed upon or incurred by Purchaser, its members,
officers, directors, shareholders, controlling persons and agents, arising out
of (a) any inaccuracy in or breach of any of Seller’s representations and
warranties set forth in this Agreement, (b) any breach of any covenant or
agreement of either Seller under this Agreement, or (c) any liability for Taxes
arising as a result of the Merger; provided, however, that Seller’s and the
Company’s aggregate liability pursuant to Section 6.2(a) shall not exceed the
Purchase Price.
 
Section 6.3 Indemnification by Purchaser.  Purchaser hereby agrees to indemnify,
defend and hold Seller, its shareholders, members, officers, directors,
controlling persons, Affiliates and agents, harmless from and against any Losses
asserted against, imposed upon or incurred by Seller, its shareholders, members,
officers, directors, controlling persons and agents, arising out of (a) any
inaccuracy in or breach of any of Purchaser’s representations and warranties set
forth in this Agreement or (b) any breach of any covenant or agreement of
Purchaser under this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.4 Indemnification Procedures.
 
(a) Promptly after receipt by a Person entitled to indemnification under
Sections 8.1 or 8.2 (an “Indemnified Person”) of notice of the assertion of a
claim by a Person that is not a party to this Agreement (a “Third-Party Claim”)
against such Indemnified Person such Indemnified Person shall give notice (a
“Claim Notice”) to the Person obligated to provide indemnification under such
Section (an “Indemnifying Person”) of the assertion of such Third-Party Claim,
provided that the failure to provide a Claim Notice to the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.
 
(b) If any Third-Party Claim is brought against an Indemnified Person and it
gives notice to the Indemnifying Person with respect to such claim, the
Indemnifying Person will be entitled to participate in such Proceeding and, to
the extent that it wishes (unless the Indemnifying Person is also a party to
such Proceeding and the Indemnified Person determines in good faith that joint
representation would be inappropriate), to assume the defense of such Proceeding
with counsel satisfactory to the Indemnified Person and, after notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Proceeding, the Indemnifying Person will not, as long as it
diligently conducts such defense, be liable to the Indemnified Person under this
Article VI for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
Indemnified Person in connection with the defense of such Proceeding, other than
reasonable costs of investigation and monitoring the status of the
Proceeding.  If the Indemnifying Person assumes the defense of a Proceeding, (i)
no compromise or settlement of such claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of any applicable law or any violation of the
rights of any Person and no effect on any other claims that may be made against
the Indemnified Person, and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (ii) the Indemnified
Person will have no liability or Loss of any kind with respect to any compromise
or settlement of such claims effected without its consent.
 
(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Person may, by notice to the Indemnifying Person, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the Indemnifying Person will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).
 
 
14

--------------------------------------------------------------------------------

 
 
(d) In the event any Indemnified Person desires to assert a claim for
indemnification under this Article VI with respect to any matter not involving a
Third-Party Claim, such Indemnified Person shall promptly notify the
Indemnifying Person in writing of such claim (and make any other notifications
required under the Escrow Agreement); provided, that the failure to provide a
Claim Notice to the Indemnifying Person will not relieve the Indemnifying Person
of any liability that it may have to any Indemnified Person, except to the
extent that the Indemnifying Person demonstrates that the Indemnifying Person is
materially and irrevocably prejudiced by the Indemnified Person’s failure to
give such notice.
 
Section 6.5 Right of Offset.  In order to satisfy the indemnification
obligations of Seller pursuant to this Article VI, Purchaser shall have the
right to off-set or set-off any payment due to Seller or the Company from
Purchaser against any payment required to be made by ether Seller to Purchaser
pursuant to this Article VI.
 
Section 6.6 Satisfaction of Claims.  Purchaser and Seller, respectively, shall
satisfy any claims for Losses that have not been indemnified under Section 6.3,
or satisfied by means of offset under Section 6.4, by payment in cash upon
demand, supported by a reasonably detailed description of such claim.
 
Section 6.7 Non-Exclusivity of Remedies. Notwithstanding the indemnification
provisions of this Article VI, nothing herein shall be construed as prohibiting
any party hereto from pursuing any other remedy at law or in equity to which
such party may be entitled under Applicable Law as a result of any breach of a
representation or warranty, or non-performance, partial or total, of any
covenant or agreement contained herein by another party.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1 Expenses.  All costs and expenses, including, without limitation,
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses, whether or not the
Closing shall have occurred.  None of such costs or expenses incurred by any
Party shall be paid by the Company.
 
Section 7.2 Attorneys’ Fees.  In the event any Party brings an action to enforce
this Agreement, the prevailing Party or Parties in such action shall be entitled
to recover reasonable costs incurred in connection therewith, including
reasonable attorneys’ fees.
 
Section 7.3 Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by nationally recognized overnight courier service, by facsimile, or by
registered or certified mail (postage prepaid, return receipt requested) to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
 
 
15

--------------------------------------------------------------------------------

 
 
 
If to Purchaser:
MIE Jurassic Energy Corporation

 
Suite 1501, Block C, Grand Palace,

 
5 Hui Zhong Road, Chaoyang District,

 
Beijing 100101 P.R. China

 
Attention:  Forrest Dietrich

 
Facsimile:  86-10-51238223

 
 
If to Seller:
Pacific Energy Development Corp.

 
4125 Blackhawk Plaza Circle

 
Suite 201A

 
Danville, CA 94506

 
Attention:  General Counsel

 
Facsimile:  928-403-0703

 
 
If to the Company:
White Hawk Petroleum, LLC

 
4125 Blackhawk Plaza Circle

 
Suite 201A

 
Danville, CA 94506

 
Attention:  General Counsel

 
Facsimile:  928-403-0703

 
Section 7.4 Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 7.5 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
Section 7.6 Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the Parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings with respect to the
subject matter hereof, both written and oral.
 
Section 7.7 Successors; Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted transferees and assignees.  Neither
this Agreement nor any interest herein may directly or indirectly be transferred
or assigned by any Party, in whole or in part, without the prior written consent
of the other Parties, which consent shall not be unreasonably withheld.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 7.8 No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
Section 7.9 Amendment.  This Agreement may not be amended or modified except by
an instrument in writing signed by Seller and Purchaser.
 
Section 7.10 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to its choice
of law principles).
 
Section 7.11 Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
[Remainder of page intentionally left blank.]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Membership Interest Purchase
Agreement to be duly executed as of the day and year first above written.
 

  PACIFIC ENERGY DEVELOPMENT CORP.          
 
By:
/s/ Frank C. Ingriselli      Name: Frank C. Ingriselli     Title: President and
Chief Executive Officer  

 
 

  MIEJ JURASSIC ENERGY CORPORATION          
 
By:
/s/ Forrest Lee Dietrich     Name: Forrest Lee Dietrich      Title: Chairman  

 
 

  WHITE HAWK PETROLEUM, LLC          
 
By:
/s/ Frank C. Ingriselli      Name: Frank C. Ingriselli     Title: Manager  

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINED TERMS
 
“Accounts Receivable” has the meaning set forth in Section 3.7.
 
 “Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled By, or
is Under Common Control With, such first Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Law” means any domestic or foreign federal, state or local statute,
law (whether statutory or common law), ordinance, rule, administrative
interpretation, regulation, principle, judgment, decision, order, writ or
directive (including those of any other self-regulatory organization) applicable
to the Company, Purchaser, Seller or any of their respective Affiliates,
officers, directors, managers, members, employees or agents, as the case may be.
 
“Assignment” has the meaning set forth in Section 2.4(b)(i).
 
 “Business Days” means any weekday other than days on which commercial banks in
Houston, Texas, Hong Kong, China or Beijing, China are obligated by Applicable
Law to be closed.
 
“Claim Notice” has the meaning set forth in Section 6.4(a).
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in 2.3.
 
“Closing Payment” has the meaning set forth in Section 2.2(b).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the recitals.
 
“Confidential Information” has the meaning set forth in Section 5.2.
 
“Contract” means any contract, agreement, indenture, note, bond, loan, letter of
credit, pledge, instrument, lease, mortgage, license, commitment or other
enforceable arrangement or agreement to which the applicable Person is a party
or by which the applicable Person or any of its properties or assets is bound.
 
 
B-1

--------------------------------------------------------------------------------

 
 
“Control”, including the terms “Controlled By” and “Under Common Control With”,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.
 
“Deferred Amount” has the meaning set forth in Section 2.2(c).
 
“Effective Date” has the meaning set forth in the preamble.
 
“Employees” has the meaning set forth in Section 3.19.
 
“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest, liability, interest, title retention agreement, security interest of
any nature, adverse claim, exception, reservation, easement, right of
occupation, any matter capable of registration against title, option, right of
pre-emption, privilege or other encumbrance or restriction of any kind, or any
contract to create any of the foregoing or other rights of any third Person of
any nature whatsoever, whether recorded or unrecorded.”
 
“Financial Statements” has the meaning set forth in Section 3.6.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Authority” means any federal, state, municipal or other
governmental entity exercising executive, legislative, judicial, regulatory or
administrative functions, including any governmental or non-governmental
self-regulatory organization, agency or authority.
 
“Indemnified Person” has the meaning set forth in Section 6.4(a).
 
“Indemnifying Person” has the meaning set forth in Section 6.4(a).
 
“Knowledge” means, with respect to Seller or the Company, the actual knowledge
after reasonable inquiry of Frank C. Ingriselli and Clark R. Moore and, with
respect to Purchaser, the actual knowledge after reasonable inquiry of Forrest
Dietrich, Kelly Lian and Andrew S. Harper.
 
“Lien” means any option, pledge, security interest, lien, mortgage, charge,
claim or other encumbrance or restriction of any kind.
 
“Losses” has the meaning set forth in Section 6.1.
 
“Material Contract” shall mean any Contract to which the Company is a party or
by which it or any of its properties or assets is bound of the type listed
below:
 
(a) a Contract under which the Company is participating or has agreed to
participate as a general partner, limited partner, member, joint venturer or
venture capital or similar investor;
 
 
B-2

--------------------------------------------------------------------------------

 
 
(b) a Contract under which the Company has created, incurred, assumed, or
guaranteed (or may create, incur, assume, or guarantee) indebtedness for
borrowed money;
 
(c) a Contract that contains an "exclusivity" clause (that is, obligates the
Company to conduct business with another party on an exclusive basis or
restricts the ability of the Company or its Affiliates to conduct business with
any Person);
 
(d) a Contract that imposes confidentiality obligations on the Company or its
Affiliates;
 
(e) a Contract between (i) the Company, on the one hand, and (ii) any of its
Affiliates or any Company Related Person on the other;
 
(f) a Contract pursuant to which the Company has promised to pay, or lend any
amount to, or sold, transferred or leased any property or assets to or from, (i)
any Person in their capacity as an officer, director or other employee of the
Company or any of its Affiliates, or (ii) any Company Related Person;
 
(g) any Contract with respect to the employment of, or payment to, any current
or former directors, officers, employees, consultants or independent
contractors;
 
(h) except for provisions of the organizational documents of the Company, a
Contract under which the Company has an obligation, direct, indirect, contingent
or otherwise, to assume or guarantee any liability or to indemnify any Person
(other than in a fiduciary capacity);
 
(i) a Contract involving total future payments by the Company of more than
Twenty-Five Thousand Dollars ($25,000);
 
(j) a Contract which requires performance by the Company beyond the first
anniversary of the Closing Date, that by its terms does not terminate or is not
terminable by the Company without penalty within thirty (30) days after the date
of this Agreement;
 
(k) a Contract with any Governmental Authority;
 
(l) a Contract granting a Lien, other than a Permitted Lien, upon any property
or asset of the Company;
 
(m) a Contract obligating the Company to pay to any Person any money or provide
any benefits as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby;
 
 
B-3

--------------------------------------------------------------------------------

 
 
(n) a Contract providing for the acquisition or disposition after the date of
this Agreement of any assets contemplating an exchange of value in excess of
Twenty-Five Thousand Dollars ($25,000);
 
(o) a Contract providing for a power of attorney on behalf of the Company other
than qualified service representative agreements, stock powers of attorney or
similar agreements;
 
(p) a lease or sublease in respect of any leased real property;
 
(q) a non-competition or non-solicitation Contract that (A) limits, purports to
limit, or could limit in any respect the manner in which, or the localities in
which, any business of the Company is or could be conducted or the types of
business that the Company conducts or may conduct, (B) could reasonably be
understood to limit or purport to limit in any respect the manner in which, or
the localities in which, any business of Buyer or its Affiliates is or could be
conducted or the types of business that Buyer or its Affiliates conducts or may
conduct or (C) limits, purports to limit or could limit in any way the ability
of the Company to solicit prospective employees or could so limit or purport to
limit the ability of Buyer or its Affiliates to do so;
 
(r) any Contract that could require the consent of, or notice to, any third
party for the execution of, or performance under, this Agreement;
 
(s) any other material Contract, made other than in the ordinary course of the
Company's business, to which the Company is a party or under which the Company
is obligated; or
 
(t) the Contracts material to the ownership, management, exploitation and
disposition of the Oil & Gas Assets.
 
“Membership Interest” or “Membership Interests” has the meaning set forth in the
recitals.
 
“Oil & Gas Assets” has the meaning given to such term in the Excellong Stock
Purchase Agreement.
 
“Party” or “Parties” has the meaning set forth in the preamble.
 
“Permits” shall mean all domestic and foreign federal, state and other
governmental permits, licenses, registrations, agreements, waivers and
authorizations held or used by the applicable Person in connection with its
business and operations.
 
“Permitted Lien” shall have the meaning given to the term “Permitted
Encumbrance” in the Excellong Stock Purchase Agreement.
 
 
B-4

--------------------------------------------------------------------------------

 
 
“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any governmental or regulatory
authority, and including any successor, by merger or otherwise, of any of the
foregoing.
 
“Proceeding” means any suit, action, proceeding, dispute or claim before, or
investigation by, any governmental or regulatory authority, tribunal, mediation
or arbitration.
 
“Purchaser” has the meaning set forth in the preamble.
 
“Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Purchased Interest” has the meaning set forth in the recitals.
 
“Returns” means, with respect to any Tax, any information return report,
statement, declaration or document required to be filed under the applicable Tax
law in respect of such Tax, and any amendment or supplements to any of the
foregoing.
 
“Seller” has the meaning set forth in the preamble.
 
“Taxes” means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, franchise, capital, paid-up capital,
profits, license, withholding, payroll, employment, excise, use, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax or like assessment or charge or any kind whatsoever,
together with any interest or any penalty, imposed by any Governmental Authority
responsible for the imposition of any such tax.
 
“Third-Party Claim” has the meaning set forth in Section 6.3(a).
 
 
B-5

--------------------------------------------------------------------------------

 
 
Schedules 3.3, 3.4 and 3.8
 
The Merger may be deemed an “assignment” requiring the consent of Tyler Ranch
Partners Ltd., the lessor under certain of the leases underlying assets held by
the Company, which consent may not be unreasonably withheld under the terms of
the leases.  The Company will promptly seek to obtain all required consents to
assignment under these leases following the Closing.
 
Schedules 3.6(b), 3.9(j) and 3.13
 
In connection with the drilling of the Peeler Ranch EFS #1H well (the “EFS #1H
Well”) on certain leasehold interests in which the Company has an interest, the
Company has consented to participate in the drilling of the EFS #1H Well, which
is currently being drilled.  The total AFE Cost Estimate for the EFS #1H Well is
$9,846,300, of which the Company has elected to participate to its full
proportionate share of 7.939%.  On May 8, 2012, the Operator of the EFS #1H Well
notified the Company that one of the working interest owners had elected to
non-consent to participating in the drilling of the EFS #1H Well, and the
Company has elected to increase its working interest by an additional 0.6846% in
this well, which will proportionately increase the Company’s share of the
drilling and completion expenses under the AFE Cost Estimate to 8.6236%.  On May
15, 2012, the Operator provided a cash call via electronic mail to the Company
in connection with the drilling and completion of the EFS #1H Well, requesting
an aggregate of $353,162.29 from the Company per the AFE details previously
provided to the Purchaser, but not specifying any payment due date.
 
The Company currently has $470.94 in cash on deposit.
 
 
 

--------------------------------------------------------------------------------